DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.

				Statement of Reasons for Allowance
3.	The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fail(s) to show or reasonably suggest the claim limitation “providing the stereoscopic view to a display system, via the processor, wherein the display system outputs a first portion of the stereoscopic view to a first screen portion and simultaneously outputs a second portion of the stereoscopic view to a second screen portion, oriented respectively within the display system.” in combination with all other claimed limitation of independent claim 1.

Prior art fail(s) to show or reasonably suggest the claim limitation “provide the stereoscopic view to the display system, wherein the display system outputs a first portion of the stereoscopic view to the first screen portion and simultaneously outputs a second portion of the stereoscopic view to the second screen portion.” in combination with all other claimed limitation of independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424